DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed January 14, 2021 are entered. Claims 1-8, 11-13, and 15-17 remain pending.
Examiner acknowledges Applicant’s remarks in regard to the Double Patenting rejection. It is noted that the Double Patenting rejection has been updated in accordance with the amendment to claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petibon et al. (“Relative role of motion and PSF compensation in whole-body oncologic PET-MR imaging” doi: 10.1118/1.4868458) in view of Dutta et al. (“Pulmonary imaging using respiratory motion compensated simultaneous PET/MR” doi: 10.1118/1.4921616), Aide et al. (“High throughput static and dynamic small animal imaging using clinical PET/CT: potential preclinical applications” doi: 10.1007/s00259-009-1352-1) and Nehrke et al. (US 2015/0002149) (hereinafter referred to as Nehrke). 
Regarding claim 1, Petibon discloses a method for generating positron-emission tomography (PET) images of at least one body (the examiner is interpreting body to be an organ, as a body is defined, by the Collins English Dictionary – Complete and Unabridged, 12th Edition 
Petibon does not disclose assigning the determined motion states to PET-data acquired at acquisition times based on corresponding navigator times. 
However, Dutta, also in the field of whole body PET/MRI, does teach assigning the determined motion states to PET-data acquired at acquisition times based on corresponding navigator times (p. 4232, col. 1, line 1-col. 2, line 18 describe time-based gating with navigators, specifically “The dotted vertical lines (corresponding to the time points where the correlation trace intersects the horizontal lines) segment the time axis into separate gates. The result is shown in Fig. 5(D), which shows the division of the data acquisition time scale into a set of discrete gates. Since the PET and MR scans are synchronous, time stamps derived from the raw data can be used to align the time scales for the two modalities. The gate indices in Fig. 5(D) can, therefore, be directly used to bin the PET events into individual gates” p. 4232, col. 2, lines 9-18). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate disclose assigning the determined motion states to PET-data acquired at acquisition times based on corresponding navigator times because amplitude-based gating and time-based gating for PET data are the most common gating techniques (p. 4232, col. 1, lines 1-5) and “traditional amplitude-based gating leads to varying numbers of event counts per gate” p. 4232, col. 1, lines 11-12).

However, Aide, also in the field of multimodality imaging including PET, does teach generating positron-emission tomography (PET) images of at least one body (fig. 6d shows multiple frames of image data acquired when imaging three mice simultaneously, as described in Animal studies: Dynamic 68Ga-EDTA PET/CT study). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate imaging of multiple bodies, wherein each body is a respective living organism in order to minimize the time required to image multiple living organisms by conducting the imaging of these bodies simultaneously.
Modified Petibon does not disclose the navigator signals for each body are determined with a different receiving coil. However, Nehrke, also in the field of deriving motion information for more than one body from MRI, does teach that the navigator signals for each body are determined with a different receiving coil. Nehrke specifically teaches “subjecting the portion of the body to a navigator sequence comprising one or more RF pulses” [0035], and that “for generation of MR images of limited regions of the body 10 by means of parallel imaging, a set of local array RF coils 11, 12, 13 are placed contiguous to the region selected for imaging” and “the array coils 11, 12, 13 can be used to receive MR signals induced by body-coil RF transmissions” (Fig. 1) [0065] wherein each RF coil is positioned at a different region of the subject, each region including at least one body, and imaging a region which includes the at least one body (the examiner is interpreting body to be an organ, as a body is defined, by the Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins, as “an object or 
Regarding claim 2, Petibon discloses an interpolation between two sequential navigator times is carried out for determining an intermediate motion state for a point in time between the two sequential navigator times (Petibon specifically discloses that in respiratory motion estimation using TrueFISP MRI sequence, “temporally adjacent volumes were successively registered and B-spline interpolation was used to estimate the motion between each frame and the reference frame” where “end-exhalation (EE), the most reproducible respiratory phase, was used as the reference phase” (page 3, col. 2, lines 28-32)).
Regarding claim 3, Petibon discloses a motion state (“respiratory phase” (page 3, col. 1, line 38)) is assigned to several sequential acquisition times (“TrueFISP acquisition is repeated Nrep times” (page 3, col. 1, line 43), wherein multiple acquisitions necessarily correspond to multiple acquisition times). Petibon specifically discloses that “navigators are used to track the lung-liver interface during the respiratory cycle and are collected prior to each slice acquisition to monitor the respiratory phase of that slice”, wherein “the obtained internal motion surrogates allow accurate monitoring of the respiratory cycle (binning of both PET and MRI data into respiratory phases) and handling of respiratory cycle irregularities”, and “to cover a maximum of respiratory positions for each slice, each TrueFISP acquisition is repeated Nrep times” where “after a given slice has been acquired Nrep times, a different slice is acquired with the same 
Regarding claim 5, Petibon discloses the navigator signal is an MR-echo-signal or part of an MR-echo-signal (Petibon specifically discloses “the NAV-TrueFISP sequence is composed of single-slice steady-state free precession MRI acquisitions (TrueFISP) interleaved by pencil-beam navigator echoes” (page 3, col. 1, lines 33-35)).
Regarding claim 6, Petibon discloses during detection of the MR-echo-signal a read gradient is applied (Petibon specifically discloses “navigated TrueFISP MRI sequence (“NAV-TrueFISP”) to measure respiratory motion” (page 3, col. 1, lines 32-33) wherein by definition, an MRI sequence includes a read gradient applied during detection of the MR-echo-signal). 
Regarding claim 7, Petibon discloses a slice selection gradient is applied prior to determining the navigator signal (Petibon specifically discloses “navigated TrueFISP MRI sequence (“NAV-TrueFISP”) to measure respiratory motion” (page 3, col. 1, lines 32-33) wherein by definition, an MRI sequence with navigator signals includes a slice gradient applied prior to determining the navigator signal).
Regarding claim 8, Petibon discloses the navigator signal is an MR-echo-signal or part of an MR-echo-signal (Petibon specifically discloses “the NAV-TrueFISP sequence is composed of single-slice steady-state free precession MRI acquisitions (TrueFISP) interleaved by pencil-beam navigator echoes” (page 3, col. 1, lines 33-35)), wherein during detection of the MR-echo-signal a read gradient is applied (Petibon specifically discloses “navigated TrueFISP MRI sequence (“NAV-TrueFISP”) to measure respiratory motion” (page 3, col. 1, lines 32-33) wherein by definition, an MRI sequence includes a read gradient applied during detection of the MR-echo-signal) and wherein a slice selection gradient is applied prior to determining the navigator signal 
Regarding claim 11, Petibon discloses the navigator signals for the different bodies are determined with a single common receiving coil (Petibon specifically discloses that “all acquisitions were performed on a whole-body simultaneous PET-MR scanner (Biograph mMR, Siemens Healthcare, Erlangen, Germany)” composed of “a radiofrequency (RF) body coil” (page 3, col. 1, lines 11-15) wherein the whole body-scanner composed of a single RF body coil is imaging more than one body with PET, as the examiner is interpreting body to be an organ, as a body is defined, by the Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins, as “an object or substance that has three dimensions, a mass, and is distinguishable from surrounding objects”).
Regarding claim 16, Petibon discloses MR-images are generated in parallel to the PET- data acquisition (Abstract (Purpose), lines 3-4).
Regarding claim 17, Petibon discloses the anatomic motion is cardiac motion, respiratory motion, or cardiac motion and respiratory motion (Abstract (Methods) describes respiratory motion, lines 9-12). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petibon in view of Dutta, Aide, and Nehrke, as applied to claim 1, as evidenced by “TrueFISP: Questions and Answers in MRI”.
Regarding claim 4, Petibon discloses the navigator signal is part of a Free Induction Decay (FID) (Petibon specifically discloses “navigated TrueFISP MRI sequence (“NAV-TrueFISP”) to measure respiratory motion” (page 3, col. 1, lines 32-33) wherein TrueFISP’s .

Claims 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petibon in view of Dutta, Aide, and Nehrke, as applied to claim 1, in further view of Kanda et al. (US 2009/0066329) (hereinafter referred to as Kanda). 
Regarding claim 12, Petibon discloses the navigator signal is an MR-echo-signal or part of an MR-echo-signal (Petibon specifically discloses “the NAV-TrueFISP sequence is composed of single-slice steady-state free precession MRI acquisitions (TrueFISP) interleaved by pencil-beam navigator echoes” (page 3, col. 1, lines 33-35)), during detection of the MR-echo-signal, a read gradient is applied (Petibon specifically discloses “navigated TrueFISP MRI sequence (“NAV-TrueFISP”) to measure respiratory motion” (page 3, col. 1, lines 32-33) wherein by definition, an MRI sequence includes a read gradient applied during detection of the MR-echo-signal), and wherein a slice selection gradient is applied prior to determining the navigator signal ((page 3, col. 1, lines 32-33) wherein by definition, an MRI sequence with navigator signals includes a slice gradient applied prior to determining the navigator signal).
The modified method of Petibon does not disclose that at least two of the bodies are separated along the direction of the read gradient. However, Kanda also in the field of deriving motion information for more than one body from MRI, does teach this. Kanda teaches that at least two of the bodies are separated along a direction of the read gradient (Kanda specifically teaches that “a read gradient magnetic field is applied in an x direction” [0086] and it is seen in Fig. 5 that the liver (61) and diaphragm (62) – which the examiner is interpreting to be two different bodies because the examiner is interpreting body to be an organ, as a body is defined, 
Regarding claim 13, Petibon discloses a slice selection gradient is applied prior to determining the navigator signal ((page 3, col. 1, lines 32-33) wherein by definition, an MRI sequence with navigator signals includes a slice gradient applied prior to determining the navigator signal). 
The modified method of Petibon does not disclose that at least two bodies are offset along the direction of the slice selection gradient, and for each of the offset bodies an individual MR-measurement is carried out, wherein the slice selection gradients of the individual MR-measurements are chosen such that at any navigator-time, nuclear spins of only one of the at least two offset bodies are excited. However, Kanda does teach this. Kanda teaches that at least two bodies are offset along a direction of the slice selection gradient (Kanda specifically teaches a MRI apparatus that “generates a slice image with respect to the tomographic plane of the subject” [0003] wherein the body axis direction is the z direction of a subject [0055], and it is seen in Fig. 5 that the liver (61) and diaphragm (62) – which the examiner is interpreting to be two different bodies because the examiner is interpreting body to be an organ, as a body is 
Regarding claim 15, the modified method of Petibon does not disclose that the individual MR-measurements for determining navigator signals for one of the offset bodies and individual MR-measurements for determining navigator signals for the other body are carried out alternately. However, Kanda does teach this. Kanda further teaches that the individual MR-measurements for determining navigator signals for one of the offset bodies and individual MR-measurements for determining navigator signals for the other body are carried out alternately (as seen in Fig. 5 and described in [0083] the navigator area may overlap with the imaging area, wherein “the operation unit 32 sets an area for executing the imaging sequence IS and an area for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12 and 16 of copending Application No. 16/168,040 (reference application) in view of Nehrke et al. (US 2015/0002149) (hereinafter referred to as Nehrke). 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 9 and their dependents of the reference application share 
Regarding claim 1 of the instant application, it is unpatentable over claims 9 and 10 of the reference application in view of Nehrke. Independent claim 9 of the copending application recites all of the functions of claim 1 regarding magnetic resonance imaging (MRI). In depending claim 10 of the reference application, acquiring PET data and generating PET images is added to the imaging method. While claims 9 and 10 of the reference application do not recite the specifics of the PET system (i.e. “generating positron-emission tomography (PET) images of at least one body having a target region which is in an anatomic motion comprising a repetitive motion pattern with a motion repetition rate, comprising: acquiring PET-data by performing a PET-measurement with a PET device during a PET-acquisition period; determining motion states of the body during the PET-acquisition period; and assigning the determined motion states 
The reference application does not disclose the navigator signals for each body are determined with a different receiving coil.
However, Nehrke, also in the field of deriving motion information for more than one body from MRI, does teach that the navigator signals for each body are determined with a different receiving coil (see paragraphs [0035], [0065], and fig. 1 which show RF coils 11-13 assigned to regions of the subject, with each region containing at least one organ, or body). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate Nehrke’s step of using localized receiving coils for different parts of the body in Petibon’s PET-MRI method because multiple localized receiving coils offer improved signal to noise ratios by limiting the spatial extent of the excitation or reception, compared to a single RF body coil.
Regarding claim 2, reference claim 11 recites all of its limitations.
Regarding claim 3, reference claim 12 recites all of its limitations.
Regarding claim 4, reference claim 7 recites its limitations, except that claim 7 depends on claim 1 which does not recite steps pertaining to PET.
Regarding claim 5, reference claim 8 recites its limitations, except that claim 8 depends on claim 1 which does not recite steps pertaining to PET.

Regarding claim 7, reference claim 3 recites its limitations, except that claim 3 depends on claim 1 which does not recite steps pertaining to PET, and claim 3 is broader than claim 7 when describing when the slice selection gradient is applied (prior to determining the navigator signal versus with the individual MR-measurements (reference)).
Regarding claim 8, reference claims 2, 3, and 8 recite its limitations, except that claims 2, 3, and 8 depend on claim 1 which does not recite steps pertaining to PET, and claim 2 is broader than claim 8 when describing when the read gradient is applied (during detection of the MR-echo-signal versus with the individual MR measurements (reference)) as well as claim 3 which is broader than claim 8 when describing when the slice selection gradient is applied (prior to determining the navigator signal versus with the individual MR-measurements (reference)).
Regarding claim 11, reference claim 9 recites its limitations, except that claim 9 does not recite steps pertaining to PET.
Regarding claim 12, reference claims 2 and 8 recite its limitations, except that claims 2 and 8 depend on claim 1 which does not recite steps pertaining to PET and claim 2 is broader than claim 12 when describing when the read gradient is applied (during detection of the MR-echo-signal versus with the individual MR measurements (reference)).
Regarding claim 13, reference claim 3 recites its limitations, except that claim 3 depends on claim 1 which does not recite steps pertaining to PET and that claim 3 is broader than claim 13 when describing the relationship with slice selection gradient and MR-measurements, 
Regarding claim 15, reference claim 4 recites its limitations, except that claim 4 depends on claim 1 which does not recite steps pertaining to PET.
Regarding claim 16, reference claim 10 recites its limitations, in that PET data is being acquired in addition to the MRI method steps of claim 9. However, claims 9 and 10 do not positively recite that the MR-images are generated in parallel to PET-data acquisition. It would have been obvious to one of ordinary skill in the art that these processes would occur in parallel as this allows for matching of motion states from each modality.
Regarding claim 17, reference claim 16 recites its limitations, except that claim 16 depends on claim 1 which does not recite steps pertaining to PET.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant submits on p. 8-9 of the remarks that the combination of Petibon, Dutta, Aide, and Nehrke does not disclose positron-emission tomography images of more than one body are generated simultaneously and wherein each body is a respective living organism, specifically that the rejection recites that body is interpreted as an organ and is therefore construed beyond its broadest reasonable interpretation. This has been fully considered and found not persuasive. It is recited that the body is interpreted as an organ for references Petibon and Nehrke in the rejection, while it is clearly taught by Aide, and referenced in the rejection, that generation of positron-emission tomography (PET) images of at least one body (fig. 6d shows multiple frames of image In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As recited in the rejection, it would have been obvious to modify Petibon, where bodies being imaged are organs, with Aide, where bodies imaged are individual living organisms, in order to minimize the time required to image of a sample of patients. Further, the system of Petibon, large enough to image a whole human, would be capable of imaging multiple living organisms, if they were for example, mice. Therefore, it would make sense to combine these teachings.
Applicant submits on p. 8-9 of the remarks that the combination of Petibon, Dutta, Aide, and Nehrke does not disclose navigator signals for each body are determined with a different receiving coil. This has been fully considered and found not persuasive. First, Nehrke teaches the navigator signals for each body are determined with a different receiving coil (RF receiving coils 9-11 positioned along a human subject (fig. 1 and [0035], [0065]), wherein each region for each receiving coil would include at least one body, where body is interpreted as an organ. As discussed above, the applicant appears to present a piecemeal analysis of the references applied to claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As recited in the rejection, it 
As such, Applicant’s arguments regarding incorporation of other references TrueFISP and Kanda to cover the limitations of positron-emission tomography images of more than one body are generated simultaneously and wherein each body is a respective living organism and navigator signals for each body are determined with a different receiving coil, are moot as TrueFISP and Kanda are not relied upon to disclose these limitations of claim 1.

Conclusion                                                                                                                                                                                                     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793